Citation Nr: 1019967	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  04-38 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left hand disability, 
to include unfavorable ankylosis and arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1965 to January 
1967.  

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.  

The Board notes that the issue on appeal has been variously 
treated during the appeal period and has been recharacterized 
as service connection for a left hand disability, to include 
unfavorable ankylosis and arthritis.  

Service connection is in effect for Barrett's esophagitis 
with low grade dysplasia due to gastroesophageal reflux 
(GERD), rated as 30 percent disabling; residuals, fracture of 
the left wrist with degenerative joint disease, rated as 10 
percent disabling; and left ulnar sensory mononeuropathy, 
rated as 10 percent disabling.  

This matter was remanded in March 2008.  As the requested 
development has not been completed, further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2008 remand, the RO was instructed to take 
appropriate action for the Veteran to be scheduled for a VA 
examination.  The examiner was to opine as to whether the 
Veteran's left finger disabilities are at least as likely as 
not the result of service or service-connected disabilities 
(e.g., residuals, fracture of the left wrist with 
degenerative joint disease, rated as 10 percent disabling; 
and left ulnar sensory mononeuropathy, rated as 10 percent 
disabling), or have they been in any way aggravated, changed 
and/or otherwise impacted thereby.  

Additional examination was duly conducted in November 2009.  
However, the examiner addressed only whether the Veteran's 
disability is associated with the service-connected wrist 
disability, and the examiner did not address whether the left 
finger disabilities have been aggravated by the wrist 
disability.  Moreover, the examiner did not address at all 
whether the Veteran's left finger disabilities are at least 
as likely as not the result of other service-connected 
disabilities, including left ulnar sensory mononeuropathy, or 
have they been in any way aggravated, changed and/or 
otherwise impacted thereby.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate examination at a location 
which is accessible to him, and in keeping 
with the information of record.  The 
physician should review the file and 
provide opinions with regard to the 
following questions:

 (a) What is the nature of any current 
left hand disability, to include left 
finger disability;

 (b) Is the Veteran's left hand 
disability, to include left finger 
disabilities at least as likely as not the 
result of service or service-connected 
disabilities (e.g., residuals, fracture of 
the left wrist with degenerative joint 
disease, rated as 10 percent disabling; 
and left ulnar sensory mononeuropathy, 
rated as 10 percent disabling), or have 
they been in any way aggravated, changed 
and/or otherwise impacted thereby.  A 
rationale for the opinion should be 
provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


